                        No. 6:20-cv-00014

                      Henry Lee Givens,
                           Plaintiff,
                              v.
                    Judge Alfonso Charles,
                          Defendant.

                 Before BARKER , District Judge

                            ORDER

     Plaintiff brought this action under 42 U.S.C. § 1983. Doc. 1.
The case was referred to United States Magistrate Judge K.
Nicole Mitchell. Doc. 3. Judge Mitchell issued a report and
recommendation that the case be dismissed with prejudice for
purposes of proceeding in forma pauperis on the ground that it
is frivolous and for failure to state a claim. Doc. 5. Plaintiff has
filed no objections. Therefore, the court need only review the
report and recommendation for clear error, abuse of discre-
tion, or legal conclusions contrary to law. See United States v.
Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989).
   Having reviewed the report and recommendation, the
court finds no clear error, abuse of discretion, or legal conclu-
sions contrary to law. Accordingly, the report and recommen-
dation (Doc. 5) is adopted. This case is dismissed with preju-
dice for purposes of proceeding in forma pauperis on the
ground that it is frivolous and for failure to state a claim. Any
outstanding motions are denied as moot. The clerk of court is
directed to close this case.
                       So ordered by the court on March 30, 2020.



                                     J. C AMPBELL B ARKER
                                   United States District Judge
